Citation Nr: 1739133	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-18 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the denial of Veterans Retraining Assistance Program (VRAP) benefits due to a change of program was valid.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from June 1980 to August 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 decision of the Education Section of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the claim lies with the RO in San Diego, California.

The Veteran testified before the Board at an October 2016 hearing conducted via videoconference.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. In July 2012, the Veteran began a program of study to obtain a Real Estate/Broker Certificate; in August 2012, he changed his studies to an Alcohol and Drug Studies Certificate program.

2. At the time of the change in program, the Veteran had been informed by VA that a change in program was acceptable; at no time was the Veteran informed that a change in program was not allowed under the VRAP, nor was information to this effect publicly available until approximately five months following the requested change.

3. Resolving all doubt in the Veteran's favor, VA's determination that the VRAP did not allow for a change in program constitutes a change in VA's interpretation of the legal criteria governing VRAP benefits.

4. Applying the relevant legal criteria most favorable to the Veteran, a change in program was allowed under the VRAP at the time he requested the change.




CONCLUSION OF LAW

The denial of VRAP benefits due to a change of program was not valid, and restoration of these benefits is warranted.  38 U.S.C.A. § 4100 (West 2014); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran seeks restoration of VA educational assistance benefits under VRAP.  VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress and signed into law by the President on November 21, 2011.  See Pub. L. 112-56, Title II, § 211, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).  Under VRAP, VA, in cooperation with the Department of Labor (DOL), is to provide unemployed eligible veterans between the ages of 35 and 60 up to 12 months of retraining assistance in a "high demand" occupation.  Participant veterans may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training).  Section 211(b).

VA received the Veteran's application for VRAP in May 2012, and issued a Certificate of Eligibility in June 2012.  After receiving certification of enrollment from Saddleback College for the period July 2 to August 12, 2012, in a Real Estate Sales/Broker certificate program, VA processed the Veteran's enrollment in the VRAP and provided him notice that his application for education benefits had been approved.  After the Veteran certified his attendance in August 2012, VA issued payment for the period July 2 to August 12, 2012.  Also in August 2012, VA received certification from Saddleback College for the Veteran's enrollment in an Alcohol and Drug studies certificate program.  That same month, VA denied the claim due to a change in program.  VA denied the Veteran's request for reconsideration in September 2012; the instant appeal ensued.  

The Veteran asserts that, before changing his program of study, he contacted VA and was informed such a change was allowed under the VRAP.  The Board finds the Veteran's account credible.  In support of his claim, the Veteran has submitted a September 2012 statement from the Certifying Official at Saddleback College, D.L.  D.L. stated that, in June 2012, he was informed by VA to follow procedures applicable to Chapter 30 education benefits for VRAP students, which does not have restrictions on changing education goals.  D.L. further stated that, as of the time of his September 2012 statement, there remained no comprehensive source of information on VRAP, no VA manual had been published, and the restriction against changing programs had not yet been published on VA's website.  

The Board notes that VRAP Frequently Asked Questions (FAQs) available on VA's website in October 2012 provide no information regarding a prohibition against changing programs.  It was not until approximately January 2013 that a section was added to the FAQs, noting that if a veteran has received "any VRAP payments, [he or she] won't be allowed to change to another program of study - even at the same school...."  

In an undated correspondence to the Veteran, VA informed him that the decision to disallow his claim was based on Section 211(b) of the VOW to Hire Heroes Act, which states that a veteran may pursue "a program of education."  VA interpreted this phrase in the law as disallowing a veteran from attending more than one program or changing a program.  A note included in the claims file indicates that in December 2012, VA's Central Office provided information that proposed VRAP draft regulations prohibited a change in program once a payment has been issued for training.  Importantly, the Board notes that these regulations were in their draft form at the time, that this is some months after the Veteran was advised to the contrary, and to date have not been promulgated.

In the instant case, the Board finds the Veteran's testimony that he was informed by VA that a change in program was allowed is credible.  This testimony is supported by the September 2012 statement from Saddleback College.  Furthermore, it appears there was no publicly available information to indicate a change in program was prohibited until approximately January 2013, approximately five months following the Veteran's request.  Therefore, the Board finds it reasonable that the Veteran relied on the information provided by VA to himself and the Certifying Official at Saddleback College.  Indeed, given the facts of this case, a reasonable person would believe that the guidance provided to the Veteran that a change in program was allowed to be VA's official interpretation of the statute governing VRAP benefits at the time of this request.  Thus, the subsequent guidance provided after the Veteran's request to change programs represents a change in VA's interpretation of the law.

As such, applying the law most favorable to the Veteran to the facts of this case, the Board finds that the denial of VRAP benefits due to a change of program was not valid, and restoration of these benefits is warranted.


ORDER

The denial of VRAP benefits due to a change of program was not valid; the appeal is granted.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


